Reasons for allowance




1.	Claims 17-30 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art JIANG et al (US 2014/014675) explains  a receiving station completes feeding back the channel feedback information, if the time does not exceed an end time pointed by a TXOP limit after an SIFS, or if the current time does not exceed the end time pointed by the TXOP limit and the station A confirms, after waiting an SIFS, that the rest TXOP duration is not less than the transmission duration of a Beamforming Report Poll, then the station A transmits a Beamforming Report Poll to a second receiving station to request the second receiving station to transmit channel feedback information. Gaur et al (US 2008/0056297) explains   Transmission Opportunity (TXOP) indicates the maximum duration that an AC can be allowed to transmit transmission frames after acquiring access to the medium. To save contention overhead, multiple transmission frames can be transmitted within one acquired TXOP without any additional contention, as long as the total transmission time does not exceed the TXOP duration. B frame fragment-1 to B frame fragment-n precede I frame fragments. Assuming that B frames use lower priority EDCA parameter values than I frames, then the I frame fragments CHU et al(2017/0149536A1) explains MSDU is divided into two, four, five, or more fragments in other embodiments and/or scenarios. In some embodiments and/or scenarios, a fragment is further divided into two, three, or more sub-fragments, as described herein. In an embodiment, the length of the fragments of the plurality of fragments for an MSDU is an equal number of octets for each of the plurality of fragments except for the last fragment or end framgement. Walton (US 8842657B2) explains TXOP including multiple consecutive transmissions without any gaps. TXOP  comprises N frames which are transmitted sequentially without any gaps (compare this with the SIFS required in TXOP. The number of frames in the TXOP is limited only by the buffer and the decoding capability of the receiver. When a STA is transmitting consecutive frames with a Block ACK in a TXOP, it is unnecessary to intersperse SIFS durations since no other STA needs to gain access to the medium in between consecutive frames. An optional block ACK request is appended to the N frames.
However regarding claims 17 and 24 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: use dynamic fragmentation to generate at least one fragment, foremost generate a first fragment of the at least .     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478